DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/20/2020 has been entered. Claim 4 has been amended. Claims 1-2, 4-6, and 8-10 are pending in this application. 
NOTE: Applicant describes an anastomic region as “stably right over the radius and ulna of a patient’s forearm” is paragraph [0012] in the Applications Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20050065442 A1 (hereinafter referred to as “Hashimoto”) in view of US 4993422 A (hereinafter referred to as “Hon”).
Regarding claim 1, Hashimoto, a blood pressure measuring device, teaches a blood pressure measuring device (abstract; as shown in Figures 1-3) comprising: 
a pressure measuring tool (40; paragraph [0051]; Figure 1);
a fastening member (bands (31 and 32) and base main body 11; paragraph [0051]-[0054]; Figures 1, 3, 5-6) configured to fasten the pressure measuring tool in rest position onto a 
a control circuit (paragraph [0048]) configured to receive an input signal from the pressure measuring tool and to process the input signal to calculate a pressure inside the anastomotic region of the shunt blood vessel (paragraphs [0013]-[0016]), wherein
the pressure measuring tool includes a strain sensor (uses a strain gauge; paragraph [0006]), and
the strain sensor detects an arterial pressure waveform in the anastomotic region (sensor detects between the ulna and radius an arterial pressure waveform; paragraphs [0013]-[0016], [0066]-[0067]; as shown in Figures 1, 3, 5-6).
Further Hashimoto teaches the fastening member is a band configured to wrap around an arm at a site where there is the anastomic region of the shunt blood vessel (as shown in Figures 1, 3, 5-6; ; NOTE: Applicant describes an anastomic region as “stably right over the radius and ulna of a patient’s forearm”; paragraph [0012] of the instant Application), but does not explicitly teach wherein the fastening member is an inflexible band. 
However, Hon, a blood pressure measuring apparatus, teaches an inflexible band to attach to a user’s arm (16 is made of a rigid material; column 5, lines 41-54; Figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto, to use an inflexible band, as taught by Hon, because having a rigid band helps to maintain the apparatus in a fixed position (16; column 5, lines 41-54; Figure 2).
Regarding claim 2, Hashimoto, in view of Hon, teaches wherein the fastening member keeps a distance constant between the pressure measuring tool and a surface of the skin region 
Regarding claim 4, Hashimoto, in view of Hon, teaches wherein a portion of the band (11; paragraph [0051]-[0054]; Figures 1, 3, 5-6; as taught by Hashimoto) to contact with the surface of the skin region opposite from the pressure measuring tool has a larger area than another portion of the band to contact with the pressure measuring tool (Figures 1, 3, 5-6; as taught by Hashimoto).
Regarding claim 5, Hashimoto, in view of Hon, teaches wherein the pressure measuring tool has a flat plate shape (the base of the pressure measuring tool 46 is flat; as shown in Figures 1-2, 5-6, 10; as taught by Hashimoto).
Regarding claim 8, Hashimoto, in view of Hon, teach wherein the control circuit continuously processes the input signal received from the pressure measuring tool to calculate a periodic change in pressure inside the anastomotic region as a continuous waveform (measures periodic fluctuation of an intraarterial pressure; paragraphs [0013]-[0016]l as taught by Hashimoto).          

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, in view of Hon, as applied to claim 1 above, and further in view of WO 2004069049 A1 (cited in the IDS dated 10/05/2017, hereinafter referred to as “Sugahara”).
Regarding claim 6, Hashimoto, in view of Hon, does not teach wherein the pressure measuring tool has a curved surface.
However, Sugahara, a blood pressure pulsation measuring device, teaches wherein the pressure measuring tool has a curved surface (30; as shown in Figure 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto, in view of Hon, to have a curved sensor, as taught by . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, in view of Hon, as applied to claim 8 above, and further in view of US 4597393 A (hereinafter referred to as “Yamakoshi”).
Regarding claim 9, Hashimoto, in view of Hon, teaches measuring changes in blood pressure (measures periodic fluctuation of an intraarterial pressure; paragraphs [0013]-[0016]; as taught by Hashimoto), but does not explicitly teach calculating a highest pressure and a lowest pressure inside the anastomotic region based on a local maximum value and a local minimum value of the continuous waveform.
However, Yamakoshi, an arterial pressure measuring apparatus, teaches calculating a highest pressure and a lowest pressure inside the anastomotic region based on a local maximum value and a local minimum value of the continuous waveform (column 1, lines 29-35; column 6, lines 15-33). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto, in view of Hon, to measure highest and lowest pressure, as taught by Yamakoshi, because doing so allows the user to know the user’s arterial blood pressure range. This is consistent with the teachings of Hashimoto, which teaches measuring for fluctuations in arterial pressure (paragraphs [0013]-[0016]; as taught by Hashimoto). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, in view of Hon, as applied to claim 8 above, and further in view of US 6348038 B1 (hereinafter referred to as “Band”).
Regarding claim 10, Hashimoto, in view of Hon, does not teach wherein the pressure measuring tool has a curved surface.


Response to Arguments
Applicant’s arguments, filed 11/20/2020, with respect to 35 USC 103 rejection of claim 1 has been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
3791                                                                                                                                                                                                        

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791